acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum acknowledged sca cc dom it a caprohofsky tl-n-1768-97 jun associate district_counsel salt lake city cc wr rmd sla assistant chief_counsel cc dom it a date to from subject significant service_center advice this responds to your request for significant advice dated date in connection with questions posed by the ogden service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in the ccdm this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issues you asked for advice on two issues if a service_center receives an amended_return with little time remaining in the period of limitation for assessment and the amended_return contains items that would increase income may the service_center assess the resulting tax if the amended_return contains other items that would offset the increased income can service centers make assessments based on amended returns received after the assessment limitation period has run but mailed on or before the expiration date in addition we have considered the following issue which is relevant to these situations tl-n-1768-97 if a service_center receives an amended_return containing items that would increase income but offset by items that decrease income is the assessment limitation period extended for up to days under sec_6501 conclusion sec_1 service centers cannot assess tax based on tax-increasing adjustments from an amended_return to the extent the amended_return shows offsetting items in appropriate cases the service_center should consider issuing a notice_of_deficiency service centers cannot make assessments based on amended returns received after the period of limitation has run even if the amended_return was mailed on or before the expiration date an amended_return that does not report a net increase in tax does not trigger an extension of the assessment_period issue facts service centers often receive amended returns with little time remaining in the period of limitation for assessment this causes difficulties as illustrated by the following example the service audited the taxpayer's returns for and the service disallowed a bad_debt deduction in the amount of dollar_figure claimed on the return concluding that the debt had not become worthless in that year the service issued a day letter and the taxpayer filed a timely protest the appeals_office settled the issue by allowing the taxpayer to deduct percent of the bad_debt in the appeals_office concluded that the taxpayer could claim the remaining dollar_figure bad_debt deduction in a later year when the taxpayer could demonstrate that the debt had become totally worthless and otherwise met the criteria of sec_166 of the code after appeals closed its case the taxpayer filed an amended_return for with a service_center the amended_return reported a reduction of a previously claimed net_operating_loss_carryover from in the amount of dollar_figure due to the settlement of the bad_debt issue with appeals the amended_return also claimed a deduction of dollar_figure for the remaining bad_debt the reduction of the net_operating_loss_carryover a positive adjustment was offset by the claim of the bad_debt deduction a negative adjustment and produced no tax_liability tl-n-1768-97 tl-n-1768-97 the taxpayer filed the amended_return with the service_center on date the period of limitation for would have expired date when processing the amended_return the service_center determined that it could not allow the bad_debt deduction because the examination function needed to examine it discussion generally the supreme court has described assessment as follows the assessment essentially a bookkeeping notation is made when the secretary or_his_delegate establishes an account against the taxpayer on the tax rolls sec_6203 423_us_161 n the authority of the internal_revenue_service to make an assessment relies on several different statutes the following list includes some of the items the service can assess taxes shown on returns sec_6201 supplemental assessments whenever it is ascertained that any assessment is imperfect or incomplete in any material respect sec_6204 deficiencies in tax -- but only after compliance with deficiency procedures sec_6213 taxes arising on account of a mathematical_or_clerical_error appearing on a return sec_6213 amounts paid as a tax or in respect of a tax sec_6213 amounts as to which the taxpayer has waived the deficiency procedures sec_6213 the service_center has inquired whether it may make an assessment based on the information from the amended_return we believe that this is not allowed under any of these provisions sec_6201 tax shown on return sec_6201 provides that the secretary shall assess all taxes determined by the taxpayer tl-n-1768-97 sec_301_6211-1 of the regulations on procedure and administration provides in part that any amount shown as additional tax on an amended_return so-called other than amounts of additional tax which such return clearly indicates the taxpayer is protesting rather than admitting filed after the due_date of the return shall be treated as an amount shown by the taxpayer upon his return for purposes of computing the amount of a deficiency the service has the authority to assess without following deficiency procedures taxes determined by the taxpayer it has interpreted this authority to permit a supplemental assessment of additional tax reported on an amended_return unless the taxpayer is protesting the additional_amount however these provisions refer only to the tax reported by the taxpayer -- not to a different amount computed by the service based solely on the positive adjustments in a taxpayer’s return the authority to assess taxes shown on returns found in sec_6201 depends on the concept of agreement by the taxpayer to an amount shown in the return in the case of penn mutual indemnity co v comm'r 32_tc_646 concurring opinion aff'd ustc 3d cir the tax_court discussed the legal basis for assessing tax shown on a return and said although the question of jurisdiction was decided correctly by an order of judge train who heard this case and is the subject of a footnote only in the majority opinion nevertheless since it is dealt with at great length in a dissent it may be well to discuss this issue briefly the amount shown as the tax by the taxpayer upon his return in sec_271 must be read in the light of the rest of the code in order to determine the intention of congress and when so read it seems reasonably clear the congress meant the tax shown to be due by the taxpayer upon his return john moir 3_bta_21 it is generally recognized that congress intended the return to be a method whereby the taxpayer would make a self-assessment of the amount of tax which he agrees or concedes is due and which he intends to pay without any_action by the tax-collecting commissioner here the taxpayer does not agree or concede that any amount of tax is due but on the contrary states in a letter accompanying the return that no tax is lawfully due and it will not pay as tax the contested amount shown in the calculation on the return the taxpayer was not self-assessing any_tax and it was thus proper for the commissioner to determine a deficiency in the contested amount so that tl-n-1768-97 he could eventually assess and collect the amount as a tax t c pincite while penn mutual dealt with a different fact pattern the same result should apply here the service can assess taxes shown due on the return however just as the service cannot unbundle a taxpayer’s original return and assess tax without regard to tax-reducing items the service cannot base an assessment on only the tax-increasing items in an amended_return the taxpayer in filing the amended_return does not agree to have the service accept part and reject the rest splitting an amended_return into its components in this fashion would also be inconsistent with service position in other areas for example in 941_fsupp_398 s d n y the court concluded that a credit had to involve an offset between different kinds of taxes or tax years see f_supp pincite the court rejected the taxpayer’s argument that -- for purposes of meeting the 2-year-from-payment refund limitation in sec_6511 -- the taxpayer made a payment through a credit when there were upward and downward adjustments in the same year nor did the denial of the tax_credits create an outstanding income_tax_liability which was paid when offset against an overpayment of income taxes for the same year an assessment of tax_liability or overpayment resulting from an audit involves not the offsetting of an overassessment against an existing deficiency but the offsetting of an upward adjustment against a downward adjustment to a single tax_liability for a single tax_year 368_f2d_281 ct_cl id pincite see also 613_f2d_518 5th cir 212_f2d_645 2d cir cert_denied 348_us_936 similarly in the present situation the upward and as opposed to an original return there is some authority to the effect that acceptance of an amended_return is discretionary on the part of the service see 464_us_386 however for the reasons discussed in the text we do not believe the service has discretion to accept part and reject part tl-n-1768-97 downward adjustments are only components of a single tax_liability sec_6211 deficiency another way of stating that an increase in tax based only on positive adjustments in such situations is not assessable as tax shown on a return is that it does meet the definition of a deficiency sec_6212 authorizes the secretary to send a notice_of_deficiency to a taxpayer when the secretary has determined that there is a deficiency in tax sec_6211 defines a deficiency as the amount by which the tax imposed by subtitle a or b or chapter or exceeds the excess of -- the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency over-- the amount of rebates as defined in subsection b made as discussed above reg sec_301_6211-1 provides that in certain circumstances any amount shown as additional tax on an amended_return may be treated as an amount shown by the taxpayer upon his return for purposes of computing the amount of a deficiency however as also discussed this only applies to additional tax not just positive adjustments and not to amounts that the taxpayer is protesting thus any_tax increase calculated solely on the basis of the positive adjustments in an amended_return would be a deficiency subject_to the deficiency procedures unless an exception to those procedures applies sec_6213 math error or amount_paid neither of these exceptions to the deficiency procedures permits assessment here the types of situations in which tax may be summarily assessed as a mathematical_or_clerical_error are carefully set out in sec_6213 and none of the definitions apply since the taxpayer is not declaring any net increase in even if arguendo a tax_liability can be split into its components to produce an additional tax the taxpayer could be considered to be protesting this amount rather than admitting it within the meaning of sec_301_6211-1 tl-n-1768-97 tax presumably none is paid and the exception in sec_6213 is inapplicable sec_6213 waiver sec_6213 provides that a taxpayer at any time has the right by a signed notice in writing filed with the secretary to waive the sec_6213 restrictions on the assessment and collection of a deficiency we have considered the possibility that the service could assert such a deficiency and then treat the amended_return as a waiver_of_restrictions_on_assessment_and_collection of the asserted deficiency and immediately assess it without issuing a deficiency_notice for the following reasons we conclude that there is no authority for such a procedure first there is no language of waiver as to the positive adjustments on the amended_return second even if we were to regard the return as such a waiver it would seem clearly conditional on the service accepting the negative adjustments as well as the positive cf 99_tc_466 where taxpayers filed several amended returns in attempt to generate a net refund the service could not reject some and assess amounts from others third a taxpayer cannot be deemed to waive restrictions on the assessment and collection of a deficiency of which the taxpayer has no notice as in the case of assessment under sec_6201 basic consent is lacking cf penn mutual we conclude that the service cannot assess positive adjustments on an amended_return while ignoring negative adjustments thus the only alternative open to the service is to determine a deficiency and issue a deficiency_notice if time permits issue the service_center also asked how to handle those amended tax returns mailed on or before the expiration of the period of limitation but received after the period has expired the service_center currently does not make assessments based on amended returns received after the expiration date even if the taxpayer mailed it before the expiration date sec_6501 provides that tax generally shall be assessed within three years after the return was filed sec_6501 provides an exception to this general limitation on assessments for certain amended returns where within the day period ending on the day on which the period of limitation on assessment would otherwise expire the secretary receives a written document signed by the taxpayer showing that the taxpayer tl-n-1768-97 owes an additional_amount of tax the period for the assessment of such additional_amount shall not expire before the day days after the day on which the secretary receives such document the plain language of sec_6501 requires that the service receives the return within the last days of the period of limitation if the service does not receive the return before the expiration but shortly thereafter this prerequisite for application of sec_6501 is not satisfied thus sec_6501 will not apply when an amended_return has been mailed but not received within the limitation period the service_center asked whether sec_7502 applies to sec_6501 expanding its application to those returns received after the expiration of the period of limitation sec_7502 provides that if any return claim statement or other document required to be filed within a prescribed period is delivered after such period by united_states mail to the agency with which the return is required to be filed the date of the postmark will be deemed the date of delivery this section applies only if the postmark date falls within the prescribed period for the filing of the return sec_7502 applies only to returns required to be filed the treatment of a timely mailed return as timely filed does not apply to timely mailed amended returns that show additional tax due because these returns are not required to be filed by any internal revenue law see est of lewis v comm'r tcmemo_1988_36 myers v comm'r tcmemo_1988_306 but see 73_tc_610 unclear whether return at issue was an amended joint_return also appears as though return did not show additional tax due for this reason the service may not treat a timely mailed amended_return that is received after the limitation period and that shows additional tax due as received within the limitation period so as to extend that period under sec_6501 issue although this question was not specifically asked it may be useful to provide a specific answer as discussed under issue sec_6501 provides an extension of the assessment limitation period of up to days when certain documents are received within days from the end sec_7502 would apply however to an amended_return that entails a claim_for_refund because taxpayers are required to file such returns in order to retrieve overpayments of tax tl-n-1768-97 of the assessment_period to trigger this extension it must be a written document signed by the taxpayer showing that the taxpayer owes an additional_amount of tax an amended_return on which tax-increasing adjustments were offset by tax-decreasing adjustments would not show an additional_amount of tax and would not trigger the extension under sec_6501 if you have any comments or further questions please call cathy prohofsky at assistant chief_counsel income_tax accounting by s michael d finley cc eosco t e ndsco t c o cc dom fs technical services section
